 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director for Region 5, after being signedby the Respondent's representative,shall be posted by itimmediately upon receipt thereof,and maintainedby it forat least 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken bythe Respondent to ensure that said notices are not altered,defaced, or covered by any material.(d)Notify theRegionalDirector for Region 5, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith. I tIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges that the Respondentviolated Section 8(a)(3) of the Act."In the event that this RecommendedOrderis adopted by theBoard,this provision shall bemodified to read: "Notify saidRegional Director,in writing,within 10 daysfrom the date of thisOrder,what steps Respondent has takento comply herewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discharge,transfer,or otherwisediscriminate against youbecause youengage inconcerted activities that are protected by the NationalLabor Relations Act.WE WILL NOTinterrogateyou concerning yourunion activities.WE WILL NOT violate any of the rights which youhave under the NationalLaborRelationsAct to join aunion of your own choice and to engage in union orconcerted activities,or not to join a union and not toengage in such activities.WE WILL offer Kyle Reed immediate and fullreinstatement to his former job or an equivalent one.WE WILL pay Kyle Reed and Glen Roberts backpayto cover theearningswhich they lost because wediscriminated against them.JEWELL SMOKELESS COALCORPORATION(Employer)DatedBy(Representative)(Title)NOTE: If Kyle Reed should currently be serving in theArmed Forces of the United States, we will notify him ofhis right to full reinstatement upon application afterdischarge from the Armed Forces in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.This notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions;they may communicatedirectly with the Board'sRegionalOffice, 6th Floor, 707NorthCalvertStreet,Baltimore,Maryland 21202,Telephone 301-752-8460, Extension 2159.Louisiana Bunkers, Inc.andSurprise, Inc.,Successor to Patterson Menhaden Corp.andFish,Seafood,Agricultural and AlliedWorkersUnion No. 300,AmalgamatedMeat Cutters and Butcher Workmen ofNorthAmerica, AFL-CIO. Cases 15-CA-2716and 15-CA-2717.March 28,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 3, 1966, Trial Examiner W. EdwinYoungblood issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,Respondents jointly filedexceptions to the Trial Examiner's Decision, and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions , the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondents, LouisianaBunkers, Inc., and Surprise, Inc., Successor toPattersonMenhaden Corp., Cameron, Louisiana,their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceedingarisesupon the consolidatedcomplaints of the General Counsel issued February 28,1966,in Cases15-CA-2716 and 15-CA-2717upon chargesfiled September 28, 1965, by Fish,Seafood,Agriculturaland Allied Workers Union No. 300,Amalgamated MeatCuttersandButcherWorkmen ofNorthAmerica,AFL-CIO,herein called the Union.The complaint in Case163 NLRB No. 83 LOUISIANA BUNKERS, INC.65715-CA-2716 alleges that Louisiana Bunkers, Inc., hereincalled Respondent Bunkers, violated Section 8(a)(5) and(1) of theAct byrefusing to bargain collectively with theUnion.The complaint in Case15-CA-2717 alleges thatSurprise,Inc., Successor to Patterson Menhaden Corp.,herein called Respondent Surprise,violated Section 8(a)(5)and (1)of the Act byrefusing to bargain collectively withthe Union.Respondents'answers to the complaints denythe commission of any unfair labor practices.'All partieswere represented at the hearing which I conducted onMay 11, 1966,inNew Orleans,Louisiana.Briefs havebeen received from the General Counsel and theRespondent.Upon the entire record,including my evaluation of thewitnesses based on the evidence and my observation oftheir demeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondent Bunkers, a Louisiana corporation with itshome office in New Orleans, Louisiana, is engaged in theoperationof fishing boats in the fishing industry.Respondent Bunkers annually sells and performs servicesvalued in excess of $50,000 to firms which in turn madesalesto customers outside the State of Louisiana valued inexcess of $50,000. Respondent Bunkers admits and I findthat it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent Surprise is a Louisiana corporation with itshome office in Patterson, Louisiana, and is engaged in theoperationof fishing boats in the fishing industry.Respondent Surprise annually makes sales and performsservices valued in excess of $50,000 to firms which in turnmake sales to customers outside the State of Louisianavalued in excess of $50,000. Respondent Surprise admitsand I find that it isengaged incommerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAt the hearing, Respondents amended their answers toadmit,and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act. Fishermen'sUnion Local No. 300, 'Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO,was thePetitioner inAggie&Millie, Inc.,Case15-RC-2726, arepresentation proceeding involved herein.At thehearing,Respondents also amended their answers to admit that theUnion filing the charges herein is the same labororganization that was the Petitioner in Case15-RC-2726.III.THEUNFAIR LABOR PRACTICESThe facts in this proceeding are virtually undisputed.On September 13, 1963, inAggie & Millie, Inc., supra,theRegional Director for the Board's Region 15 issued adecision and direction of election in which he foundappropriate separate units of employees on eight vessesls,including theGallantManand theJack T. Styron,thevessels involved herein. The units were described asfollows: "Separateunits oneach of the vesselsAggie &Millie, Gallant Man,theFrenchman, Vasco de Gama,theAdmiral, Commander, Jack T. StyronandSea Raider,each unit described as follows: All employees onEmployer's fishing boat at Cameron, Louisiana, includingpilots,excluding all other employees, captains, mates,engineers, and supervisors as defined in the Act."Thereafter the Union and the Employers filed requests forreview of the said decision. On October 7, 1963, the Boardissued an order denying the requests for review filed bythe Union and the Employers. On October 18, 1963, eightseparate elections were conducted at Cameron, Louisiana.Following the elections, four of the employers filedobjections to the conduct of the election and the Unionfiled objections to conduct affecting the results of theelection. On May 11, 1964, the Regional Director issued asupplemental decision and certification of representatives.Thereafter certain employers filed with the Board arequest for review of the supplemental decision and onJuly 16, 1964, the Board issued an order directing that ahearing be held to resolve the issues. On September 25,1964, the Hearing Officer's report was issued and onOctober 19, 1964, certain employers filed exceptions to theHearing Officer's report. Thereafter on February 9, 1965,the Board issued a decision on review and certifications ofrepresentatives. In these certifications of representativesthe Union was certified as the exclusive bargaining agentin five separateunitsfor all employees aboard fiveseparate vessels including theGallant Manand theJackT. Styron,the vessels involved herein. TheGallant Manisowned by the Patterson Menhaden Corporation and theJack T. Styronwas owned by Respondent Bunkers.Following the conclusion of the 1963 fishing season, andprior to the beginning of the 1964 season, theGallant Manwas sent to Empire, Louisiana, where it has remainedsince that time. Respondent Surprise was incorporated in1964 and it commissioned the vesselSurprisewhich hasfished each season at Cameron since 1964 except for abrief interval in 1965 when it fished in Empire, Louisiana.Following the conclusion of the 1964 fishingseason,Respondent Bunkers decommissioned and sold theJackT. Styron.During the 1965 and 1966 seasons, RespondentBunkers has owned and operated theSea LeaderatCameron,Louisiana.The only vessels RespondentBunkers has owned which fished out of Cameron,Louisiana, during the years 1963, 1964, 1965, and 1966 aretheJack T. Styronand theSea Leader.The only vessel thatthePattersonMenhaden Corporation2 owned andoperated out Cameron, Louisiana, in 1963 was theGallantManwhich vessel was operated out of Empire, Louisiana,in 1964 and 1965. Patterson Menhaden Corporation did notoperate a vessel out of Cameron, Louisiana, in 1964, 1965,or 1966. Respondent Surprise has owned and operatedonly one vessel, theSurprisefishing out of Cameron,Louisiana, in 1964 and 1965. In 1966, Respondent Surprisecontinued to operate theSurprisefishing out of Cameron,Louisiana, and added another vessel, theFighter,alsofishing out of Cameron, Louisiana.On March 12, 1965, the firstmeetingbetween theparties following the certifications was held and the Unionrequested that Respondent Bunkers bargain for a unit ofemployees working aboard theSea Leadertaking theposition that this was a successor vessel to theJack T.'Respondents' unopposed motion to correct the transcript ofNLRB 1795, that that corporation and Surprise, Inc , constitute aproceedings is hereby granted1TheBoard held inPattersonMenhaden Corporation,154single employer within the meaning of the Act 658DECISIONSOF NATIONALLABOR RELATIONS BOARDStyron.3Respondent Bunkers refused this request takingthe position in effect that no obligation to bargain existedfor a unit of employees aboard theSea Leaderbecausethere had not been a Board election regarding this boat,and the certification involvingtheJack T. Styrondid notextend to any other vessel.The Union also requested thatthe Respondent Surprise bargain for a unit of employeesworking aboard theSurprise.Attorney Stout stated that hewas prepared to bargain for theGallant Manbut refusedto bargain for theSurprisestating that he did not think thatthe certification of theGallantMantransferred to theSurprise.Stout explained that the Employer's position wasthat each vessel constituted a separate bargaining unit.'The position of the parties regarding bargaining for theSeaLeaderand theSurprisewas reiterated at subsequentmeetings which were held onApril1and 12, 1965, andvarious dates thereafter.On April 1, 1965,Stout againrefused recognition of the Union for theSea LeaderandtheSurpriseagain explaining that he did not think thecertificationsapplied regarding these vessels. At theApril 12 meeting,Mitchell stated that he thought theBoard would sustain his position and Stout suggested thatMitchellmight file a new petition or a petition forclarification.On September 24, 1965, after separatecontracts had been signed for theVasco de Gama,theAdmiraland theFrenchman,Mitchell asked Stout to givethe Union the same contract for theSea Leaderand theSurprise.Stout declined and suggested that Mitchell file apetition for a new election or seek clarification oramendment of the certifications.Mitchell asked if theRespondents would oppose the filing of a petition andStout replied in the negative.Stout explained,however, ineffect that this did not mean a change in Respondents'position;their position at the hearing would be the same asithad been.Further,Stout stated that the Respondentswould abide by the Board's decision subject',.o their rightto request review of any decision of the Regional Director.Mitchell replied that he would consider this. A few dayslater the charges in this proceeding were filed.It is clear that the Union has not requested Respondentstosubmit to a card check,nor have Respondentsrequested a card check.During 1963Jack T. Styronwas captained by LarnieJohnson.Duringthe 1964 season theJack T. Styronwascaptainedby LeeHewitt who was mate to CaptainJohnson in 1963. In 1965 the newly commissioned SeaLeaderwas captained by Larnie Johnson who was stillemployed as her captain at the time of the hearing herein.Both theJack T. Styronand theSea Leader aredescribedas "pogy" boats which catch menhaden fish in the Gulf ofMexico and bring their catch to the docks of LouisianaMenhaden Company at Cameron,Louisiana,where theyare unloaded and processed.The crew of theJack T.Styronin1963wasmade up of the'.illowingclassifications:captain,mate,engineer,pilot,cook,seineman,and combination pursekoat engineer/assistantengineer.The classifications of employees on board theSea Leaderduring the 1965 season were the same with theaddition of ring setter and combination seineman/assistantpilot.The captain and engineer of theSea Leaderin 1965were the same men who occupied these positions in 1963on theJack T. Styron.It will be recalled that captains andengineers were excluded from the units as supervisors.Eight of the fifteen members of the crew of theJack T.Styronwho were on the eligibility list for the election wereemployed aboard theSea Leaderduring the 1965 season.Of the 17 employees in the crew of theJack T. Styrononthe payroll dated October 3,1964(presumably the lastpayrolloftheJackT.Styronbeforeshewasdecommissioned) none were employed on the crew of theSea Leaderon the payroll dated May 22, 1965 (presumablythe first payroll for theSea Leader.)The fishing season isfrom about mid-April to September or October.During 1963,Fletcher Miller captained theGallant Manand in 1965, Miller captained theSurprise.Both theGallantManand theSurpriseare "pogy" boats withsimilar classifications of employees who catch menhadenfish in the Gulf of Mexico and bring their catch to thedocks of Louisiana Menhaden Company. TheFighterisbeing captained by Fletcher Miller in the 1966 season. TheBoard inPatterson Menhaden Corporation,supra,orderedthe Respondent therein to reinstate former crewmen of theGallantManpreferably aboard a vessel captained byFletcher Miller.The Contentions,Discussion,and FindingsA determination of the issues in this proceedingrequires that the following questions be answered: (1) wasRespondent Bunkers obligated to bargain with the Unionunderthecertificationascollective-bargainingrepresentative of employees in a unit aboard theSeaLeader? (2)WasRespondent Surprise obligated to bargainwith the Union under the certification as collective-bargaining representative of employees in a unit aboardtheSurprise?GeneralCounsel strongly asserts thatRespondents did have such obligation and that theirrefusing to do so violates Section 8(a)(5) of the Act. Insupport of his position regarding Respondent Bunkers,General Counsel contends that theSea Leaderwas thesuccessor vessel to theJack T. Styronand in his brief liststhe following factors in support of this contention: (1) boththeJack T. Styronand theSea Leaderwere owned andoperated by Respondent Bunkers.TheJack T.Styronwasthe only vessel operated by Respondent Bunkers fishingout of Cameron, Louisiana,at the time of the election andup to its decommissioning and since its decommissioningtheSeaLeaderhad been the only vessel operated byRespondent Bunkers fishing out of Cameron,Louisiana.(2) Both theJack T. StyronandSea Leaderperformedexactly the same operation for Respondent Bunkers withcrews in similar job classifications.In addition,the captainand engineer of theJack T. Styronin 1963 are the sameindividuals who were captain and engineer of the SeaLeaderin 1965. (3) There was substantial continuity inemployees. Of 15 employees aboard theJack T. Styronin1963 who were eligible to vote in the election, 8 of theseemployees were aboard theSea Leaderduring the 1965season. Additionally,of the 14 employees aboard theSeaLeaderon May 22, 1965 (the first payroll period for theJThe name SeaLeaderwas not used because although theparties knew that Respondent Bunkers had a new vessel underconstruction or already constructed which would fish out ofCameron,Louisiana,they did not know the actual name of thevesselThere is no real dispute as to the facts in this case, however,H.L Mitchell,International representative of the Union, did notrecall any discussion involving the SeaLeaderor theSurpriseatthe first meeting The findings above are based on the testimonyof Stout which was given in a positive way and demonstrated aclearer recollection on this point than the testimony of Mitchell. LOUISIANABUNKERS, INC.season)8 had been employed on theJack T. Styronandwere eligible to vote in the election in 1963. Finally, theman who was pilot on theJack T. Styronin 1963 was alsoemployed as pilot on theSea Leaderin 1965.Regarding Respondent Surprise,General Counsel urgesthe following points in his brief:(1) TheBoard held inPattersonMenhaden Corporation, supra,that PattersonMenhaden Corporation and Surprise,Inc., constituted asingle employer within the meaning ofthe Act. (2) Duringthe 1963 season Patterson Menhaden Corporation ownedand operated one vessel,theGallant Man,fishing out ofCameron, Louisiana, and Fletcher Miller was captain ofthis vessel.During the 1964 and 1965 seasons theGallantManfished out of Empire, Louisiana. During the 1964 andthe1965 season, Respondent Surprise owned andoperated one vessel fishing out of Cameron, Louisiana, theSurprise,which was captained by Fletcher Miller. (3) TheGallantManand theSurprisewere engaged in theoperation of fishing out of Cameron, Louisiana, with crewshaving similar classifications and the same individualserving as captain.(4) The General Counsel argues thatcontinuity of employment must be presumed because theBoard inPattersonMenhaden Corporation, supra,heldthatPattersonMenhaden Corporation violated Section8(a)(1) and (3) of the Act by the conduct of Captain Millerin discriminatorily refusing to hire 14 crew members of theGallant Manduring the 1963 season on theSurpriseforthe 1964season.The Boardthenordered PattersonMenhaden Corporation to reinstate the former crewmen oftheGallant Manpreferably aboard a vessel under CaptainMiller.In summary, the General Counsel argues that the Boardcertified the Union to represent employees in certain unitson vessels fishing out of Cameron,Louisiana,and thesecertifications survived, albeit, Respondents changed thevessels on which employees in these units worked.Respondents therefore, contends the General Counsel,by refusing to bargain with the Union regarding theemployees in these units have violated Section 8(a)(5) ofthe Act.Respondents' defenses, while conceding their refusal tobargainwith the Union, include the following points:(1)No obligation to bargain was ever created because theelections involving the crews of theGallant ManandJackT. Styronwere tainted. Respondents base this contentionon the asserted fact that Matthew Hooper and DesireBishop, both clearly supervisors within the meaning of theAct, exercised undue influence in connection with theunion campaign and elections as reflected in the transcriptinPatterson Menhaden Corporation, supra.Respondentsdid not specify the evidence in the transcript upon whichthey relied in this regard. Respondents stipulated that thispointwas never raised prior to the instant hearing.Respondents' attorney stated at the hearing that he wasunaware of this conduct "until we litigated"PattersonMenhaden Corporation, supra.That case was tried inLake Charles, Louisiana, on December 14, 15, and 16,1964, which was before the certifications were issued andbefore the refusals to bargain occurred in this proceeding.Respondents stipulated that that point was not raised inconnection with their refusals to bargain with the Union.Both the General Counsel and the Union objected at thehearing to my consideration of Respondents' tainted5Peninsular&Occidental Steamship Company,132 NLRB 10,25,NeuhoffBrothers,Packers,Inc, 154 NLRB 4386Pittsburgh Plate Glass Company vN L R B,313 U.S. 146.659election defense to the refusal-to-bargain charge. I statedat the hearing that I considered myself bound by theBoard's decision in the representation proceeding. Thereis no showing that any of this evidence was unavailable toRespondents at the representation hearing.s I do notconsider that this defense comes within the category ofpreviously unavailable or newly discovered evidence so asto fall within the Board's rule permitting Respondents torelitigate the representation case herein.6 I adhere to theruling made at the hearing. Respondents also contend thatthecertificationsare invalid for reasons previouslyassertedbyRespondents in the representation caseproceedings and previously rejected by the Board. Thiscontention also is rejected. (2) Section 10(b) of the Actprecludes the issuance of the order sought by the GeneralCounsel because the charges were not filed within 6months of Respondents' refusal to recognize and bargainwith the Union. Respondents point to the fact that theUnion was told on March 12, 1965, that Respondentswould not recognize or bargain with the Union regardingtheSea Leaderand theSurprise,and the fact that thecharges were not fileduntilSeptember 28, 1965. Howeveritisclear that the Union renewed its demand thatRespondents bargain with it regarding these vessels onApril 1, 1965, and various dates thereafter, which dateswere within 6 months of the filing of the charges and whichdemands Respondents refused. The Board has held thateach new and separate demand creates the obligation tobargain and each new and different refusal constitutes anew and independent violation.7 This contention isrejected. (3) Respondents had no obligation to bargain withtheUnion regarding theSea Leaderand theSurprisebecause the Union has never established its majoritystatus aboard these vessels. In their brief, Respondentspoint out that none of the employees who were employedin the unit aboard theGallantManat the time of theelection in 1963 are now employed in the unit aboard theSurprise.Furthermore, the present crew of the SeaLeadercontainsonly five men who were employedin the unitaboard theJack T. Styronin1963. In short, thecertifications regarding theJack T. Styronand theGallantMandid not extend to theSea LeaderandSurpriserespectively.We turn to the issues forming the crux of thisproceeding. We start with the fact that the Board certifiedtheUniononFebruary 9,1965,asbargainingrepresentative of employees of certain employersin unitsdefined as certain classifications of employees working oncertain vesselsfishing out of Cameron, Louisiana. Thenextmonth,March,Respondents commenced theirrefusal to bargain with the Union. It is well establishedthatan employer must bargain with the Union asrepresentative of its employees for a reasonable period oftime after certification usually 1 year absent specialcircumstances." The philosophy behind this rule is tofoster stability in collective bargaining by requiring thatthe employer deal with the union until a new election issanctioned, or until the Board indicates that the employerneed no longer bargain with the previously certified union."A certification would be futile and meaningless, could anemployer, shortly thereafter, prior to carrying on anybargaining with the certified representative, by the simpleexpedient of raising some question as to the continuingvalidityofthecertification,requirethecertifiedTCumberland Shoe Corporation,156 NLRB 1130.8Ray Brooks vN.L.R B,348 U S 96.295-269 0-69-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative to prove anew its status as a majorityrepresentative.Collectivebargainingundersuchcircumstances could be indefinitely delayed by employersand the right of the employees to bargain collectivelywould be rendered illusory and the policies of the Actthwarted.'"The question that necessarily arises iswhether the facts in this proceeding constitute specialcircumstances which warrant an exception to the generalrule? The special circumstances referred to inBrooks v.N.L.R.B , supra,were those in which the certified unionwas dissolved, became defunct, experienced a schism orthe size of the bargaining unit fluctuated radically within ashort time. Obviously none of those conditions are presenthere. But it is true, as Respondents assert in their brief,that the identity of employees in the certified units haschanged considerably. Indeed, in addition to the factorsalluded to in Respondents' brief, I note that when theSeaLeadercommenced operations none of the employees ontheJack T. Styronwho were employed at the end of theseason were employed on board theSea Leader.TheBoard has repeatedly held, however, that high laborturnover does not destroy the obligation to bargain."' It isclear that even actual loss of majority through no fault ofthe employer does not relieve the employer of hisobligation to bargain with the Union" TheBrookscaseand other cases12 set forth the requirement that theemployer who doubts the Union's majority status duringthe certification year has the responsibility to petition theBoard for relief while continuing to bargain with theUnion. The employer is not justified in self-help. Once hisemployeeshavedesignatedtheirbargainingrepresentative in accordance with the Act, recognition ofthat representative is not a matter which an employer mayormay not grant when and as he chooses. I concludetherefore that the fact that substantial or even completechangesmay have occurred in the identity of theemployees in the bargaining units does not relieve theemployers of their obligation to bargain with the Uniontheiremployeeshave selected as their collective-bargaining representative.The remaining question is whether the fact that thevessels involved were changed relieves the Employers oftheir obligations to bargain. It is clear, as the GeneralCounsel contends in his brief, that SeaLeaderreplacedtheJack T. Styronin performing Respondent Bunker'sfishing operations out of Cameron, Louisiana." As theGeneral Counsel also points out in his brief, the Board hasheld that a certification retains its vitality even though thecompany involved closed its store and opened anotherstore 1-1/2 miles away.''InKentuckyUtilitiesCompany, supra,extensivechangesweremade in the unit-one district beingexchanged for another. The Board held that thecertification retained its validity pointing out that the unitstillremained identifiable. I do not believe that the0The quotedmaterialisfromWhittierMills Company,15NLRB 457, 46310WhittierMillsCompany, supra,KentuckyUtilitiesCompany,58 NLRB 335, RelianceClay Products Company,115NLRB 1736' 1Ray Brooks v. N L R B, supra12See for exampleN.L R B. v U S.SonicsCorp ,312 F 2d 610(C A 1), enfg in part 135 NLRB 818" In making thisfinding, I place no reliance on the identity ofthe individuals in supervisory or other positions on the vessels orthe "substantial continuity"point urgedinGeneral Counsel'sbriefsubstitution of the SeaLeaderfor theJack T. Styronwas achange of such extent and character that it destroyed theidentity of the unit which the Board found appropriate.Inote the Board's holding inPattersonMenhadenCorporation, supra,that Patterson Menhaden Corporationand Surprise, Inc , constitute a single employer. In similarsituations, the Board has found companies so interrelatedto be a single employer for bargaining purposes.1`1 1 so findherein. I further find that when Patterson MenhadenCorporation transferred theGallant Manfrom Cameron,Louisiana, to Empire, Louisiana, this action resulted intaking theGallant Manout of the bargaining unit which itwill be recalled was described as vessels fishing out ofCameron, Louisiana."' I note in that connection thatEmpire, Louisiana, is over 200 miles from Cameron,Louisiana." It is clear, as the General Counsel contends inhis brief, that theSurprisetook theGallant Man'splace inperforming the fishing operations out of Cameron,Louisiana, formerly performed by Patterson MenhadenCorporationandnowperformedbyRespondentSurprise.'" I do not believe that the replacement of theGallantManby theSurprisewas a change of suchmagnitude as to destroy the identity of the unit. I thereforereject the contention of Respondent Surprise that thecertified unit was the vessel wherever she was, and findthat it was obligated to bargain with the Union regardingemployees aboard theSurpriseafter the transfer of theGallant Manto Empire, Louisiana. A consideration of theconsequences of holding otherwise strengthens the abovefindings. It would be very difficult if not impossible foremployees to achieve collective-bargaining rights inindustries such as this if with every change such as vesselsbeingdecommissioned ormoved to distant portsemployeeswere required to resort to the Board'sprocesses in order to demonstrate again a desire to berepresented by a union. It would best effectuate thepolicies of the Act under circumstances like these ifemployers were required to bargain with the Union and theUnion were left free to devote itself to its function asbargaining agent for at least a normal operative periodbefore the validity of the certification is tested again. "'Accordingly, I find and conclude that Respondents onFebruary 9, 1965, and thereafter were obligated to bargainwith the Union as collective-bargaining representative ofemployees employed in the appropriate units aboard theSea Leaderand theSurprise.Their admitted refusals onApril 1, 1965, and thereafter to perform this obligationtherefore constituted violations of Section 8(a)(5) of theAct. This is so even though, as here, there is no findingthat the employer acted in bad faith. It is clear that anemployer who withholds recognition from a statutorybargaining representative at an inappropriate time violatesthe Act.'" I therefore find and conclude that Respondentsby the conduct described above have violated Section8(a)(5) of the ActMartin-BurnsSportables, Inc, 129 NLRB 3646Royal Oak Tool & Machine Company,132 NLRB 1361, enfd320 F 2d 77 (C A. 6)16CfKrist Grades,121 NLRB 601, 61317Rand McNally and Company, "Standard Highway MileageGuide "18 In making this finding, I do not rely on the identity of theindividuals involved on the two vessels or the "continuity ofemployment" point urged in General Counsel's brief0CfMaintenance Incorporated,148 NLRB 129920 CfN L.R BvBerneKatz,369 U S 736 LOUISIANABUNKERS,INC.661IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondents found to be unfair laborpractices in section III, above, occurring in connectionwith the operations of Respondents described in section I,above, have a close,intimate,and substantial relation totrade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, 1 shall recommend that they beordered to cease and desist therefrom, and to take certainaffirmative action to effectuate the policies of the Act.Because of the absence of a showing of bad faith, I shallnot recommend that Respondents cease and desist fromthe commission of any other unfair labor practices.I have found above that the vesselSurprisereplaced thevesselGallantManand that Respondents' refusal tobargain with the Union as representative of employees in aunit aboard theSurpriseviolated the Act. Although thisfinding is in accord with the General Counsel's contentionand the allegations of the complaint, in his brief, GeneralCounsel urges that Respondent Surprise be ordered tobargain with the Union as representative of the employeesaboard theFighterbecause the captain of theSurprisein1965 is the captain of theFighterin 1966, and because the1963 crew of theGallant Manmay be aboard theFighter.It istobe noted that the Board's order inPattersonMenhaden Corporation, supra,if complied with, probablymeans that at least part of the crew of theGallant Manisnow aboard theFighter.Imustreject this contentionbecause, as I have found above, the certification is notdependent on the identity of the crew. In addition, it seemsclear from the wording of the certification that it is notdependent on the identity of the captain. As I haveindicated above, I believe and find that the certification isbasedinteraliaon employees in certain namedclassifications working on vessels fishing out of Cameron,Louisiana, for certain named Employers. And thiscertification is not destroyed by removal of vessels fromthe geographical area, or the decommissioning of vesselswhere the Employer replaced these vessels with othervessels.Nevertheless some need for flexibility seemsrequired in the type of employing industry involved herein.Ishall recommend therefore that Respondents Bunkersand Surprise each be ordered to bargain upon requestwith the Union as exclusive representative of all theiremployees in the appropriate units as defined aboveconsisting of employees aboard theSea Leaderor theSurpriseor if either or both of these vessels are no longerfishing out of Cameron, Louisiana, the employees in theappropriate units aboard any successor vessel or vesselseither Respondent or Respondents may be operating out ofCameron, Louisiana.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1.Respondent Bunkers and Respondent Surprise areemployers within the meaning of Section 2(2) of the Act,and are engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2Fish,Seafood,Agriculturaland AlliedWorkersUnion No. 300, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5), and at alltimes since its certification has been the exclusivebargaining representative of all employees of LouisianaBunkers, Inc., aboard the vesselSea Leaderfishing out ofCameron, Louisiana, including pilots, but excluding allotheremployees,captains,mates,engineers,andsupervisors as defined in the Act.3.The Union at all times since its certification has beenthe exclusive bargaining representative of all employees ofSurprise, Inc., aboard the vesselSurprisefishing out ofCameron, Louisiana, including pilots, but excluding allotheremployees,captains,mates,engineers,andsupervisors, as defined in the Act.4.By refusing to bargain collectively with the statutorybargaining representative of employees aboard the SeaLeaderand theSurpriseon and after April 1, 1965,Respondents Bunkers and Surprise have each failed andrefused to bargain collectively with the exclusivebargainingrepresentative of their employees in ap-propriateunitsin violation of Section 8(a)(5) of the Act.5.By said acts, Respondents have interfered with,restrained, and coerced their employees in the exercise ofthe rights guaranteed in Section 7 of the Act, therebyengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of theforegoingfindings of fact andconclusions of law, and pursuant to Section 10(c) of theNationalLaborRelationsAct,asamended, it isrecommended that Respondents Louisiana Bunkers, Inc.,and Surprise,Inc., successor to Patterson MenhadenCorporation,theirofficers,agents,successors,andassigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywith Fish,Seafood,AgriculturalandAlliedWorkersUnionNo. 300,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO,as the exclusive bargainingrepresentativeofallemployees in the units foundappropriate for the purposes of collective bargaining.(b) In any like or related manner interfering with,restraining,or coercingtheir employees in the exercise oftheir right to self-organization,to form,join, or assist Fish,Seafood, Agricultural and Allied Workers Union No. 300,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO, orany other labor organization,to bargain collectivelythroughrepresentatives of theirown choosingand to engagein other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection and to refrain from any or all suchactivities except to the extent that suchrightmay beaffectedby an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8(a)(3)of the Act,asmodifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Takethe following affirmative action which isnecessary to effectuate the policiesof the Act:(a)RespondentLouisianaBunkers,Inc.,andRespondentSurprise,Inc.,successor to PattersonMenhaden Corporation,shall each recognize and, uponrequest,bargaincollectivelywithFish,Seafood, 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgriculturalandAlliedWorkersUnionNo. 300,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,as the exclusive bargainingagent in the appropriate units with respect to rates of pay,wages,hours of employment,or other conditions ofemployment.(b)Respondent Louisiana Bunkers,Inc., shall post inconspicuous places at its place of business at NewOrleans,Louisiana,and on its fishing vessel,the SeaLeader,operating out of Cameron,Louisiana, or anysuccessor vessel thereto,copies of the attached noticemarked "Appendix A."'' Respondent Surprise, Inc.,successor to Patterson Menhaden Corporation,shall postin its place of business at Patterson,Louisiana,and on itsfishing boat,theSurprise,operating out of Cameron,Louisiana,or any successor vessel thereto,copies of theattached notice marked"Appendix B."Copies of saidnotices,tobe furnished by the Regional Director forRegion 15, after being duly signed by an authorizedrepresentative of each Respondent,shall be posted byeach Respondent immediately upon receipt thereof, andmaintained by each Respondent for 60 consecutive daysthereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by each Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)EachRespondent shall notify said RegionalDirector,in writing,within 20 days from the receipt of thisDecision what steps each Respondent has taken to complyherewith.22" In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotices marked "Appendix A" and "Appendix B." In the furtherevent that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order "LIIn the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder ofthe NationalLabor Relations Board, and in orderto effectuate thepolicies of the NationalLaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOT refuse to bargain collectively withFish, Seafood, Agricultural and Allied Workers UnionNo. 300,Amalgamated MeatCutters andButcherWorkmen of North America, AFL-CIO, as theexclusive representative of all our employees in theappropriate unit describedbelowand will, uponrequest,bargain with it in such unit with respect torates of pay,wages,hours ofemployment,and otherterms and conditions of employment and if anagreement is reachedwill embody suchagreement ina signed contract.The appropriateunit consists of:All employeeson Respondent's fishingboat, theSea LeaderatCameron,Louisiana,includingpilots,butexcludingallotheremployees,captains,mates, engineers and supervisors asdefined inthe Act.WE WILL NOT in any like orrelatedmannerinterfere with,restrain,or coerce our employees inthe exercise of their rights guaranteed in Section 7 ofthe Act,except to the extent that such rights may beaffected by the proviso in Section 8(a)(3) of the Act.LOUISIANABUNKERS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.APPENDIX BNOTICE TO ALLEMPLOYEESPursuant' to the Recommended Order of the NationalLabor Relations Board,and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withFish, Seafood, Agricultural and Allied Workers UnionNo. 300,Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as theexclusive representative of all our employees in theappropriate unit described below and will, uponrequest,bargain with it in such unit with respect torates of pay,wages, hours of employment, and otherterms and conditions of employment and if anagreement is reached we will embody such agreementin a signed contract.The appropriate unit consists of:All employees on Respondent's fishing boat, theSurprise,operating out of Cameron,Louisiana,includingpilots,butexcludingallotheremployees,captains,mates,engineers,andsupervisors as defined in the Act.WE WILL NOTinany like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their rights guaranteed in Section 7 ofthe Act,except to the extent that such rights may beaffected by the proviso in Section 8(a)(3) of the Act.SURPRISE, INC., SUCCESSORTO PATTERSON MENHADENCORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, NewOrleans,Louisiana 70113, Telephone 527-6391.